EXHIBIT 1
                                                                                                             TEPZZ 7 8964B_T
                  (19)



                                                                                                      (11)        EP 2 728 964 B1
                  (12)                              EUROPEAN PATENT SPECIFICATION

                  (45) Date of publication and mention                             (51) Int Cl.:
                         of the grant of the patent:                                       H04W 88/02 (2009.01)     H04B 7/08 (2006.01)
                         17.12.2014 Bulletin 2014/51                                       H04W 72/12 (2009.01)     H04W 88/06 (2009.01)

                  (21) Application number: 14153408.1

                  (22) Date of filing: 08.05.2007


                  (54) Distributed multiradio controller
                         Verteilte Mehrfach-funk-steuerung
                         Contrôleur multiradio distribué

                  (84) Designated Contracting States:                              (72) Inventors:
                         AT BE BG CH CY CZ DE DK EE ES FI FR GB GR                      • Kasslin, Mika
                         HU IE IS IT LI LT LU LV MC MT NL PL PT RO SE                     02770 Espoo (FI)
                         SI SK TR                                                       • Kiukkonen, Niko
                                                                                          02880 Veikkola (FI)
                  (30) Priority: 11.05.2006 US 431542
                                                                                   (74) Representative: Anderson, Oliver Ben et al
                  (43) Date of publication of application:                                 Venner Shipley LLP
                         07.05.2014 Bulletin 2014/19                                       200 Aldersgate
                                                                                           London EC1A 4HD (GB)
                  (62) Document number(s) of the earlier application(s) in
                         accordance with Art. 76 EPC:                              (56) References cited:
                         07734507.2 / 2 016 790                                            EP-A2- 1 583 295         GB-A- 2 412 817
                                                                                           US-A1- 2005 018 706
                  (73) Proprietor: Nokia Corporation
                         02610 Espoo (FI)
EP 2 728 964 B1




                  Note: Within nine months of the publication of the mention of the grant of the European patent in the European Patent
                  Bulletin, any person may give notice to the European Patent Office of opposition to that patent, in accordance with the
                  Implementing Regulations. Notice of opposition shall not be deemed to have been filed until the opposition fee has been
                  paid. (Art. 99(1) European Patent Convention).

                                                                 Printed by Jouve, 75001 PARIS (FR)
                               1                    EP 2 728 964 B1                             2

Description                                                        WCD transmits and receives data at a rate of 720 Kbps
                                                                   within a range of 10 meters, and may transmit up to 100
BACKGROUND OF THE INVENTION                                        meters with additional power boosting. A user does not
                                                                   actively instigate a Bluetooth™ network. Instead, a plu-
[0001] The present invention relates to a system for          5    rality of devices within operating range of each other will
managing multiple radio modems incorporated within a               automatically form a network group called a "piconet".
wireless communication device, and more specifically to            Any device may promote itself to the master of the pi-
a distributed multiradio control system for scheduling a           conet, allowing it to control data exchanges with up to
plurality of active radio modems so as to avoid commu-             seven "active" slaves and 255 "parked" slaves. Active
nication conflicts.                                           10   slaves exchange data based on the clock timing of the
                                                                   master. Parked slaves monitor a beacon signal in order
2. Description of Prior Art:                                       to stay synchronized with the master, and wait for an
                                                                   active slot to become available. These devices continu-
[0002] Modem society has quickly adopted, and be-                  ally switch between various active communication and
come reliant upon, handheld devices for wireless com-         15   power saving modes in order to transmit data to other
munication. For example, cellular telephones continue              piconet members. In addition to Bluetooth™ other pop-
to proliferate in the global marketplace due to technolog-         ular short-range wireless networks include WLAN (of
ical improvements in both the quality of the communica-            which "Wi-Fi" local access points communicating in ac-
tion and the functionality of the devices. These wireless          cordance with the IEEE 802.11 standard, is an example),
communication devices (WCDs) have become common-              20   WUSB, UWB, ZigBee (802.15.4, 802.15.4a), and UHF
place for both personal and business use, allowing users           RFID. All of these wireless mediums have features and
to transmit and receive voice, text and graphical data             advantages that make them appropriate for various ap-
from a multitude of geographic locations. The communi-             plications.
cation networks utilized by these devices span different           [0005] More recently, manufacturers have also began
frequencies and cover different transmission distances,       25   to incorporate various resources for providing enhanced
each having strengths desirable for various applications.          functionality in WCDs (e.g., components and software
[0003] Cellular networks facilitate WCD communica-                 for performing close-proximity wireless information ex-
tion over large geographic areas. These network tech-              changes). Sensors and/or scanners may be used to read
nologies have commonly been divided by generations,                visual or electronic information into a device. A transac-
starting in the late 1970s to early 1980s with first gener-   30   tion may involve a user holding their WCD in proximity
ation (1G) analog cellular telephones that provided base-          to a target, aiming their WCD at an object (e.g., to take
line voice communications, to modem digital cellular tel-          a picture) or sweeping the device over a printed tag or
ephones. GSM is an example of a widely employed 2G                 document. Machine-readable technologies such as radio
digital cellular network communicating in the 900                  frequency identification (RFID), Infra-red (IR) communi-
MHZ/1.8 GHZ bands in Europe and at 850 MHz and 1.9            35   cation, optical character recognition (OCR) and various
GHZ in the United States. This network provides voice              other types of visual, electronic and magnetic scanning
communication and also supports the transmission of                are used to quickly input desired information into the
textual data via the Short Messaging Service (SMS).                WCD without the need for manual entry by a user.
SMS allows a WCD to transmit and receive text messag-              [0006] Device manufacturers are continuing to incor-
es of up to 160 characters, while providing data transfer     40   porate as many of the previously indicated exemplary
to packet networks, ISDN and POTS users at 9.6 Kbps.               communication features as possible into wireless com-
The Multimedia Messaging Service (MMS), an enhanced                munication devices in an attempt to bring powerful, "do-
messaging system allowing for the transmission of                  all" devices to market. Devices incorporating long-range,
sound, graphics and video files in addition to simple text,        short-range and machine readable communication re-
has also become available in certain devices. Soon            45   sources also often include multiple mediums for each
emerging technologies such as Digital Video Broadcast-             category. This allows a communication device to flexibly
ing for Handheld Devices (DVB-H) will make streaming               adjust to its surroundings, for example, communicating
digital video, and other similar content, available via di-        both with a WLAN access point and a Bluetooth™ com-
rect transmission to a WCD. While long-range commu-                munication accessory, possibly at the same time.
nication networks like GSM are a well-accepted means          50   [0007] EP 1583295 A2 discloses coexistence of wire-
for transmitting and receiving data, due to cost, traffic          less devices implemented on a single circuit.
and legislative concerns, these networks may not be ap-            [0008] Given the large array communications options
propriate for all data applications.                               compiled into one device, it is foreseeable that a user will
[0004] Short-range wireless networks provide commu-                want to employ a WCD to its full potential when replacing
nication solutions that avoid some of the problems seen       55   other productivity related devices. For example, a user
in large cellular networks. Bluetooth™ is an example of            may use a high powered WCD to replace other traditional,
a short-range wireless technology quickly gaining ac-              more cumbersome phones, computers, etc. In these sit-
ceptance in the marketplace. A Bluetooth™ enabled                  uations, a WCD may be communicating simultaneously




                                                              2
                            3                      EP 2 728 964 B1                             4

over numerous different wireless mediums. A user may              may utilize both delay tolerant information and delay sen-
use multiple peripheral Bluetooth™ devices (e.g., a               sitive information, received from both the common inter-
headset and a keyboard) while having a voice conversa-            face system and the dedicated MCS interface system,
tion over GSM and interacting with a WLAN access point            to control overall communications for the WCD. The MCS
in order to access an Internet website. Problems may         5    control components may coordinate their resources in
occur when these simultaneous communications cause                monitoring active wireless communications to determine
interference with each other. Even if a communication             if a potential conflict exists. In order to avoid a conflict,
medium does not have an identical operating frequency             the MCS may provide scheduling using activity control
as another medium, a radio modem may cause extrane-               commands, communicated via the dedicated MCS inter-
ous interference to another medium. Further, it is also      10   face, that enable or disable various radio modems for
possible for the combined effects of two or more simul-           one or more periods of time.
taneously operating radios to create intermodulation ef-          [0013] This specification describes a device according
fects to another bandwidth due to harmonic effects.               to claim 1.
These disturbances may cause errors resulting in the              [0014] This specification also describes a method ac-
required retransmission of lost packets, and the overall     15   cording to claim 12.
degradation of performance for one or more communi-               [0015] This specification also describes a computer
cation mediums.                                                   program according to claim 15.
[0009] The utility of a communication device equipped
with the ability to communicate over multiple wireless            DESCRIPTION OF DRAWINGS
communication mediums is greatly hindered if these           20
communications can only be employed one at a time.                [0016] The invention will be further understood from
Therefore, what is needed is a system to manage these             the following detailed description of a preferred embod-
various communication mediums so that they can func-              iment, taken in conjunction with appended drawings, in
tion simultaneously with a negligible impact in perform-          which:
ance. The system should be able to identify and under-       25
stand the functionality of each wireless medium, and                  FIG. 1 discloses an exemplary wireless operational
should be able to quickly react on changing conditions                environment, including wireless communication me-
in the environment and control each medium so that in-                diums of different effective range.
terference is minimized.
                                                             30       FIG. 2 discloses a modular description of an exem-
SUMMARY OF INVENTION                                                  plary wireless communication device usable with at
                                                                      least one embodiment of the present invention.
[0010] The present invention is defined by the claims
and it includes a device, method, computer program, for               FIG. 3 discloses an exemplary structural description
managing the simultaneous operation of a plurality of ra-    35       of the wireless communication device previously de-
dio modems embedded in the same wireless communi-                     scribed in FIG. 2.
cation device. The operations of these radio modems
may be directly controlled by a multiradio control system             FIG. 4 discloses an exemplary operational descrip-
also integrated into the same wireless device.                        tion of a wireless communication device utilizing a
[0011] The control aspects of the multiradio control         40       wireless communication medium in accordance with
system (MCS) may distributed amongst various modules                  at least one embodiment of the present invention.
within the WCD. These distributed components may
communicate with each other through either a commu-                   FIG. 5 discloses an operational example wherein in-
nication interface common to the general control system               terference occurs when utilizing multiple radio mo-
of the WCD (common interface), or alternatively, they        45       dems simultaneously within the same wireless com-
may utilize a specialized interface dedicated to transac-             munication device.
tions related to the multiradio control system (MCS inter-
face). While the common interface may be utilized to con-             FIG. 6A discloses an exemplary structural descrip-
vey information between the distributed control compo-                tion of a wireless communication device including a
nents, this mode of communication may suffer from com-       50       multiradio controller in accordance with at least one
munication delays due to ordinary traffic in the master               embodiment of the present invention.
control system (e.g., traffic from multiple running appli-
cations, user interactions, etc.). However, the MCS in-               FIG. 6B discloses a more detailed structural diagram
terface directly couples the distributed control compo-               of FIG. 6A including the multiradio controller and the
nents of the MCS, and may allow the quick transmission       55       radio modems.
of delay sensitive operational information and control
commands regardless of master control system traffic.                 FIG. 6C discloses an exemplary operational descrip-
[0012] The distributed control components of the MCS                  tion of a wireless communication device including a




                                                             3
                            5                      EP 2 728 964 B1                              6

    multiradio controller in accordance with at least one         works, each with different advantages regarding speed,
    embodiment of the present invention.                          range, quality (error correction), security (encoding), etc.
                                                                  These characteristics will dictate the amount of informa-
    FIG. 7A discloses an exemplary structural descrip-            tion that may be transferred to a receiving device, and
    tion of a wireless communication device including a      5    the duration of the information transfer. FIG. 1 includes
    multiradio control system in accordance with at least         a diagram of a WCD and how it interacts with various
    one embodiment of the present invention.                      types of wireless networks.
                                                                  [0019] In the example pictured in FIG. 1, user 110 pos-
    FIG. 7B discloses a more detailed structural diagram          sesses WCD 100. This device may be anything from a
    of FIG. 7A including the multiradio control system       10   basic cellular handset to a more complex device such as
    and the radio modems.                                         a wirelessly enabled palmtop or laptop computer. Near
                                                                  Field Communications (NFC) 130 include various trans-
    FIG. 7C discloses an exemplary operational descrip-           ponder-type interactions wherein normally only the scan-
    tion of a wireless communication device including a           ning device requires its own power source. WCD 100
    multiradio control system in accordance with at least    15   scans source 120 via short-range communications. A
    one embodiment of the present invention.                      transponder in source 120 may use the energy and/or
                                                                  clock signal contained within the scanning signal, as in
    FIG. 8A discloses an exemplary structural descrip-            the case of RFID communication, to respond with data
    tion of a wireless communication device including a           stored in the transponder. These types of technologies
    multiradio control system in accordance with an al-      20   usually have an effective transmission range on the order
    ternative embodiment of the present invention.                of ten feet, and may be able to deliver stored data in
                                                                  amounts from 96 bits to over a megabit (or 125 Kbytes)
    FIG. 8B discloses a more detailed structural diagram          relatively quickly. These features make such technolo-
    of FIG. 8A including the multiradio control system            gies well suited for identification purposes, such as to
    and the radio modems.                                    25   receive an account number for a public transportation
                                                                  provider, a key code for an automatic electronic door lock,
    FIG. 8C discloses an exemplary operational descrip-           an account number for a credit or debit transaction, etc.
    tion of a wireless communication device including a           [0020] The transmission range between two devices
    multiradio control system in accordance with the al-          may be extended if both devices are capable of perform-
    ternative embodiment of the present invention dis-       30   ing powered communications. Short-range active com-
    closed in 8A.                                                 munications 140 includes applications wherein the send-
                                                                  ing and receiving devices are both active. An exemplary
    FIG. 9 discloses an exemplary information packet              situation would include user 110 coming within effective
    usable with at least one embodiment of the present            transmission range of a Bluetooth™, WLAN, UWB,
    invention.                                               35   WUSB, etc. access point. The amount of information to
                                                                  be conveyed is unlimited, except that it must all be trans-
    FIG. 10 discloses exemplary timing diagrams for               ferred in the time when user 110 is within effective trans-
    wireless radio modems usable with the present in-             mission range of the access point. This duration is ex-
    vention.                                                      tremely limited if the user is, for example, strolling through
                                                             40   a shopping mall or walking down a street. Due to the
    FIG. 11 discloses a flowchart explaining an exem-             higher complexity of these wireless networks, additional
    plary process by which a multiradio control system            time is also required to establish the initial connection to
    manages a plurality of radio modems when a poten-             WCD 100, which may be increased if there are many
    tial communication conflict exists in accordance with         devices queued for service in the area proximate to the
    at least one embodiment of the present invention..       45   access point. The effective transmission range of these
                                                                  networks depends on the technology, and may be from
DESCRIPTION OF PREFERRED EMBODIMENT                               32 ft. to over 300 ft.
                                                                  [0021] Long-range networks 150 are used to provide
[0017] While the invention has been described in pre-             virtually uninterrupted communication coverage for WCD
ferred embodiments, various changes can be made              50   100. Land-based radio stations or satellites are used to
therein without departing from the scope of the invention,        relay various communications transactions worldwide.
as described in the appended claims.                              While these systems are extremely functional, the use
                                                                  of these systems are often charged on a per-minute basis
I. Wireless communication over different communication            to user 110, not including additional charges for data
networks.                                                    55   transfer (e.g., wireless Internet access). Further, the reg-
                                                                  ulations covering these systems cause additional over-
[0018] A WCD may both transmit and receive informa-               head for both the users and providers, making the use
tion over a wide array of wireless communication net-             of these systems more cumbersome.




                                                             4
                            7                       EP 2 728 964 B1                             8

[0022] In view of the above, it becomes easy to under-             data entered by user 110 may be interpreted by control
stand the need for a variety of different communication            module 210 to affect the behavior of WCD 100. User-
resources combined into a single WCD. Since these                  inputted data may also be transmitted by communica-
types of devices are being used as replacements for a              tions module 230 to other devices within effective trans-
variety of conventional communications means, includ-         5    mission range. Other devices in transmission range may
ing land-land telephones, low-functionality cellular hand-         also send information to WCD 100 via communications
sets, laptops enabled with wireless communications,                module 230, and control module 210 may cause this in-
etc., the devices must be able to easily adapt to a variety        formation to be transferred to user interface module 240
of different applications (e.g., voice communications,             for presentment to the user.
business programs, GPS, Internet communications, etc.)        10   [0028] Applications module 250 incorporates all other
in a variety of different environments (e.g. office, auto-         hardware and/or software applications on WCD 100.
mobile, outdoors, arenas, shops, etc.)                             These applications may include sensors, interfaces, util-
                                                                   ities, interpreters, data applications, etc., and may be in-
II. Wireless communication device                                  voked by control module 210 to read information provided
                                                              15   by the various modules and in turn supply information to
[0023] As previously described, the present invention              requesting modules in WCD 100.
may be implemented using a variety of wireless commu-              [0029] FIG. 3 discloses an exemplary structural layout
nication equipment. Therefore, it is important to under-           of WCD 100 according to an embodiment of the present
stand the communication tools available to user 110 be-            invention that may be used to implement the functionality
fore exploring the present invention. For example, in the     20   of the modular system previously described in FIG. 2.
case of a cellular telephone or other handheld wireless            Processor 300 controls overall device operation. As
devices, the integrated data handling capabilities of the          shown in FIG. 3, processor 300 is coupled to communi-
device play an important role in facilitating transactions         cations sections 310, 312, 320 and 340. Processor 300
between the transmitting and receiving devices.                    may be implemented with one or more microprocessors
[0024] FIG. 2 discloses an exemplary modular layout           25   that are each capable of executing software instructions
for a wireless communication device usable with the                stored in memory 330.
present invention. WCD 100 is broken down into modules             [0030] Memory 330 may include random access mem-
representing the functional aspects of the device. These           ory (RAM), read only memory (ROM), and/or flash mem-
functions may be performed by the various combinations             ory, and stores information in the form of data and soft-
of software and/or hardware components discussed be-          30   ware components (also referred to herein as modules).
low.                                                               The data stored by memory 330 may be associated with
[0025] Control module 210 regulates the operation of               particular software components. In addition, this data
the device. Inputs may be received from various other              may be associated with databases, such as a bookmark
modules included within WCD 100. For example, inter-               database or a business database for scheduling, email,
ference sensing module 220 may use various techniques         35   etc.
known in the art to sense sources of environmental in-             [0031] The software components stored by memory
terference within the effective transmission range of the          330 include instructions that can be executed by proces-
wireless communication device. Control module 210 in-              sor 300. Various types of software components may be
terprets these data inputs, and in response, may issue             stored in memory 330. For instance, memory 330 may
control commands to the other modules in WCD 100.             40   store software components that control the operation of
[0026] Communications module 230 incorporates all                  communication sections 310, 312, 320 and 340. Memory
of the communications aspects of WCD 100. As shown                 330 may also store software components including a fire-
in FIG. 2, communications module 230 may include, for              wall, a service guide manager, a bookmark database,
example, long-range communications module 232,                     user interface manager, and any communications utilities
short-range communications module 234 and machine-            45   modules required to support WCD 100.
readable data module 236 (e.g., for NFC). Communica-               [0032] Long-range communications 310 performs
tions module 230 utilizes at least these sub-modules to            functions related to the exchange of information over
receive a multitude of different types of communication            large geographic areas (such as cellular networks) via
from both local and long distance sources, and to transmit         an antenna. These communication methods include
data to recipient devices within the transmission range       50   technologies from the previously described 1G to 3G. In
of WCD 100. Communications module 230 may be trig-                 addition to basic voice communications (e.g., via GSM),
gered by control module 210, or by control resources               long-range communications 310 may operate to estab-
local to the module responding to sensed messages, en-             lish data communications sessions, such as General
vironmental influences and/or other devices in proximity           Packet Radio Service (GPRS) sessions and/or Universal
to WCD 100.                                                   55   Mobile Telecommunications System (UMTS) sessions.
[0027] User interface module 240 includes visual, au-              Also, long-range communications 310 may operate to
dible and tactile elements which allow the user 110 to             transmit and receive messages, such as short messag-
receive data from, and enter data into, the device. The            ing service (SMS) messages and/or multimedia messag-




                                                              5
                            9                      EP 2 728 964 B1                             10

ing service (MMS) messages. As disclosed in FIG. 3,               [0036] As further shown in FIG. 3, user interface 350
Long-range communications 310 may be composed of                  is also coupled to processor 300. User interface 350 fa-
one or more subsystems supporting various long-range              cilitates the exchange of information with a user. FIG. 3
communications mediums. These subsystems may, for                 shows that user interface 350 includes a user input 360
example, be radio modems enabled for various types of        5    and a user output 370. User input 360 may include one
long-range wireless communication.                                or more components that allow a user to input informa-
[0033] As a subset of long-range communications 310,              tion. Examples of such components include keypads,
or alternatively operating as an independent module sep-          touch screens, and microphones. User output 370 allows
arately connected to processor 300, broadcast receivers           a user to receive information from the device. Thus, user
312 allows WCD 100 to receive transmission messages          10   output portion 370 may include various components,
via mediums such as Analog Radio, Digital Video Broad-            such as a display, light emitting diodes (LED), tactile emit-
cast for Handheld Devices (DVB-H), Digital Audio Broad-           ters and one or more audio speakers. Exemplary displays
casting (DAB), etc. These transmissions may be encod-             include liquid crystal displays (LCDs), and other video
ed so that only certain designated receiving devices may          displays.
access the transmission content, and may contain text,       15   [0037] WCD 100 may also include one or more trans-
audio or video information. In at least one example, WCD          ponders 380. This is essentially a passive device which
100 may receive these transmissions and use informa-              may be programmed by processor 300 with information
tion contained within the transmission signal to determine        to be delivered in response to a scan from an outside
if the device is permitted to view the received content.          source. For example, an RFID scanner mounted in a en-
As in the case of long-range communications 310, broad-      20   tryway may continuously emit radio frequency waves.
cast receivers 312 may be comprised of one or more                When a person with a device containing transponder 380
radio modems utilized to receive a variety of broadcast           walks through the door, the transponder is energized and
information.                                                      may respond with information identifying the device, the
[0034] Short-range communications 320 is responsi-                person, etc.
ble for functions involving the exchange of information      25   [0038] Hardware corresponding to communications
across short-range wireless networks. As described                sections 310, 312, 320 and 340 provide for the transmis-
above and depicted in FIG. 3, examples of such short-             sion and reception of signals. Accordingly, these portions
range communications 320 are not limited to Blue-                 may include components (e.g., electronics) that perform
tooth™, WLAN, UWB, Zigbee, UHF RFID, and Wireless                 functions, such as modulation, demodulation, amplifica-
USB connections. Accordingly, short-range communica-         30   tion, and filtering. These portions may be locally control-
tions 320 performs functions related to the establishment         led, or controlled by processor 300 in accordance with
of short-range connections, as well as processing related         software communications components stored in memory
to the transmission and reception of information via such         330.
connections. Short-range communications 320 may be                [0039] The elements shown in FIG. 3 may be consti-
composed of one or more subsystems made up of, for           35   tuted and coupled according to various techniques in or-
example, various radio modems employed to communi-                der to produce the functionality described in FIG. 2. One
cate via the previously indicated assortment of short             such technique involves coupling separate hardware
range wireless mediums.                                           components corresponding to processor 300, communi-
[0035] Short-range input device 340, also depicted in             cations sections 310, 312 and 320, memory 330, short-
FIG. 3, may provide functionality related to the short-      40   range input device 340, user interface 350, transponder
range scanning of machine-readable data (e.g., for NFC).          380, etc. through one or more bus interfaces. Alterna-
For example, processor 300 may control short-range in-            tively, any and/or all of the individual components may
put device 340 to generate RF signals for activating an           be replaced by an integrated circuit in the form of a pro-
RFID transponder, and may in turn control the reception           grammable logic device, gate array, ASIC, multi-chip
of signals from an RFID transponder. Other short-range       45   module, etc. programmed to replicate the functions of
scanning methods for reading machine-readable data                the stand-alone devices. In addition, each of these com-
that may be supported by the short-range input device             ponents is coupled to a power source, such as a remov-
340 are not limited to IR communications, linear and 2-           able and/or rechargeable battery (not shown).
D (e.g., QR) bar code readers (including processes re-            [0040] The user interface 350 may interact with a com-
lated to interpreting UPC labels), and optical character     50   munications utilities software component, also contained
recognition devices for reading magnetic, UV, conductive          in memory 330, which provides for the establishment of
or other types of coded data that may be provided in a            service sessions using long-range communications 310
tag using suitable ink. In order for the short-range input        and/or short-range communications 320. The communi-
device 340 to scan the aforementioned types of machine-           cations utilities component may include various routines
readable data, the input device may include a multitude      55   that allow the reception of services from remote devices
of optical detectors, magnetic detectors, CCDs or other           according to mediums such as the Wireless Application
sensors known in the art for interpreting machine-read-           Medium (WAP), Hypertext Markup Language (HTML)
able information.                                                 variants like Compact HTML (CHTML), etc.




                                                             6
                            11                      EP 2 728 964 B1                            12

III. Exemplary operation of a wireless communication de-           municating with more than one external device (as pre-
vice including potential interference problems encoun-             viously described). In an exemplary extreme case, de-
tered.                                                             vices with modems simultaneously communicating via
                                                                   Bluetooth™, WLAN and wireless USB would encounter
[0041] FIG. 4 discloses a stack approach to under-            5    substantial overlap since all of these wireless mediums
standing the operation of a WCD. At the top level 400,             operate in the 2.4 GHz band. The interference, shown
user 110 interacts with WCD 100. The interaction in-               as an overlapping portion of the fields depicted in FIG.
volves user 110 entering information via user input 360            5, would cause packets to be lost and the need for re-
and receiving information from user output 370 in order            transmission of these lost packets. Retransmission re-
to activate functionality in application level 410. In the    10   quires that future time slots be used to retransmit lost
application level, programs related to specific function-          information, and therefore, overall communications per-
ality within the device interact with both the user and the        formance will at least be reduced, if the signal is not lost
system level. These programs include applications for              completely. The present invention, in at least one em-
visual information (e.g., web browser, DVB-H receiver,             bodiment, seeks to manage such situations where com-
etc.), audio information (e.g., cellular telephone, voice     15   munications are occurring simultaneously so that antic-
mail, conferencing software, DAB or analog radio receiv-           ipated interference is minimized or totally avoided, and
er, etc.), recording information (e.g., digital photography        as a result, both speed and quality are maximized. IV. A
software, word processing, scheduling, etc.) or other in-          wireless communication device including a multiradio
formation processing. Actions initiated at application lev-        controller.
el 410 may require information to be sent from or received    20   [0045] In an attempt to better manage communications
into WCD 100. In the example of FIG. 4, data is requested          in WCD 100, an additional controller dedicated to man-
to be sent to a recipient device via Bluetooth™ commu-             aging wireless communications may be introduced.
nication. As a result, application level 410 may then call         WCD 100, as pictured in FIG. 6A, includes a multiradio
resources in the system level to initiate the required             controller (MRC) 600. MRC 600 is coupled to the master
processing and routing of data.                               25   control system of WCD 100. This coupling enables MRC
[0042] System level 420 processes data requests and                600 to communicate with radio modems or other similar
routes the data for transmission. Processing may include,          devices in communications modules 310 312, 320 and
for example, calculation, translation, conversion and/or           340 via the master operating system of WCD 100. While
packetizing the data. The information may then be routed           this configuration may in some cases improve overall
to an appropriate communication resource in the service       30   wireless communications efficiency for WCD 100, prob-
level. If the desired communication resource is active and         lems may occur when WCD 100 becomes busy (e.g.,
available in service level 430, the packets may be routed          when the control system of WCD 100 is employed in mul-
to a radio modem for delivery via wireless transmission.           titasking many different simultaneous operations, both
There may be a plurality of modems operating using dif-            communications and non-communications related).
ferent wireless mediums. For example, in FIG. 4, modem        35   [0046] FIG. 6B discloses in detail at least one embod-
4 is activated and able to send packets using Bluetooth™           iment of WCD 100, which may include multiradio control-
communication. However, a radio modem (as a hardware               ler (MRC) 600 introduced in FIG. 6A. MRC 600 includes
resource) need not be dedicated only to a specific wire-           common interface 620 by which information may be sent
less medium, and may be used for different types of com-           or received through master control system 640. Further,
munication depending on the requirements of the wire-         40   each radio modem 610 or similar communication device
less medium and the hardware characteristics of the ra-            630, for example an RFID scanner for scanning machine-
dio modem.                                                         readable information, may also include some sort of com-
[0043] FIG. 5 discloses a situation wherein the above              mon interface 620 for communicating with master control
described exemplary operational process may cause                  system 640. As a result, all information, commands, etc.
more than one radio modem to become active. In this           45   occurring between radio modems 610, similar devices
case, WCD 100 is both transmitting and receiving infor-            630 and MRC 600 are conveyed by the communications
mation via wireless communication over a multitude of              resources of master control system 640. The possible
mediums. WCD 100 may be interacting with various sec-              effect of sharing communications resources with all the
ondary devices such as those grouped at 500. For ex-               other functional modules within WCD 100 will be dis-
ample, these devices may include cellular handsets com-       50   cussed with respect to FIG. 6C
municating via long-range wireless communication like              [0047] FIG. 6C discloses an operational diagram sim-
GSM, wireless headsets communicating via Bluetooth™,               ilar to FIG. 4 including the effect of MRC 600. In this
Internet access points communicating via WLAN, etc.                system MRC 600 may receive operational data from the
[0044] Problems may occur when some or all of these                master operating system of WCD 100, concerning for
communications are carried on simultaneously. As fur-         55   example applications running in application level 410,
ther shown in FIG. 5, multiple modems operating simul-             and status data from the various radio communication
taneously may cause interference for each other. Such              devices in service level 430. MRC 600 may use this in-
a situation may be encountered when WCD 100 is com-                formation to issue scheduling commands to the commu-




                                                              7
                            13                       EP 2 728 964 B1                            14

nication devices in service level 430 in an attempt to avoid        that distributed control component 704 shown in proces-
communication problems. However, problems may oc-                   sor 300 is not limited only to this embodiment, and may
cur when the operations of WCD 100 are fully employed.              reside in any appropriate system module within WCD
Since the various applications in application level 410,            100. The addition of MCS 700 provides a dedicated low-
the operating system in system level 420, the communi-         5    traffic communication structure for carrying delay sensi-
cations devices in service level 430 and MRC 600 must               tive information both to and from the various distributed
all share the same communications system, delays may                control components 702.
occur when all aspects of WCD 100 are trying to com-                [0051] The exemplary embodiment disclosed in FIG.
municate on the common interface system 620. As a re-               7A is described with more detail in FIG. 7B. MCS 700
sult, delay sensitive information regarding both commu-        10   forms a direct link between distributed control compo-
nication resource status information and radio modem                nents 702 within WCD 100. Distributed control compo-
610 control information may become delayed, nullifying              nents 702 in radio modems 610 may, for example, consist
any beneficial effect derived from MRC 600. Therefore,              of MCS interface 710, radio activity controller 720 and
a system better able to handle the differentiation and rout-        synchronizer 730. Radio activity controller 720 uses MCS
ing of delay sensitive information is required if the ben-     15   interface 710 to communicate with distributed control
eficial effect of communication device activity coordina-           components in other radio modems 610. Synchronizer
tion is to be realized.                                             730 may be utilized obtain timing information from radio
                                                                    modem 610 to satisfy synchronization requests from any
V. A wireless communication device including a distrib-             of the distributed control components 702. Radio activity
uted multiradio control system.                                20   controller 702 may also obtain information from master
                                                                    control system 640 (e.g., from distributed control com-
[0048] FIG. 7A discloses an exemplary embodiment                    ponent 704) through common interface 620. As a result,
of the present invention, wherein multiradio control sys-           any information communicated by master control system
tem (MCS) 700 is introduced into WCD 100. Similar to                640 to radio activity controller 720 through common in-
MRC 600 described above, MCS 700 manages wireless              25   terface 620 may be deemed delay tolerant, and therefore,
communications in WCD 100 by monitoring for potential               the actual arrival time of this information does not sub-
communication collisions and controlling communication              stantially influence communication system performance.
resources, such as radio modems 610, in order to avoid              On the other hand, all delay sensitive information may
these problems. However, MCS 700 may be deemed to                   be conveyed by MCS 700, and therefore is insulated from
provide an advantage over a centralized MRC 600 by             30   master control system overloading.
distributing these control features into already necessary          [0052] As previously stated, a distributed control com-
components within WCD 100. As a result, a substantial               ponent 704 may exist within master control system 640.
amount of the communication management operations                   Some aspects of this component may reside in processor
may be localized to the various communication resourc-              300 as, for example, a running software routine that mon-
es, such as radio modems 610, reducing the overall             35   itors and coordinates the behavior of radio activity con-
amount of control command traffic in WCD 100.                       trollers 720. Processor 300 is shown to contain priority
[0049] MCS 700 may be implemented utilizing a variety               controller 740. Priority controller 740 may be utilized to
of bus structures, including the I2C interface commonly             monitor active radio modems 610 in order to determine
found in portable electronic devices, as well as emerging           priority amongst these devices. Priority may be deter-
standards such as SLIMbus that are now under devel-            40   mined by rules and/or conditions stored in priority con-
opment. I2C is a multi-master bus, wherein multiple de-             troller 740. Modems that become active may request pri-
vices can be connected to the same bus and each one                 ority information from priority controller 740. Further, mo-
can act as a master by initiating a data transfer. An I2C           dems that go inactive may notify priority controller 740
bus contains at least two communication lines, an infor-            so that the relative priority of the remaining active radio
mation line and a clock line. When a device has informa-       45   modems 610 may be adjusted accordingly. Priority infor-
tion to transmit, it assumes a master role and transmits            mation is usually not considered delay sensitive because
both its clock signal and information to a recipient device.        it is mainly updated when radio modems 610 activate/de-
SLIMbus, on the other hand, utilizes a separate, non-               activate, and therefore, does not frequently change dur-
differential physical layer that runs at rates of 50 Mbits/s        ing the course of an active communication connection in
or slower over just one lane. It is being developed by the     50   radio modems 610. As a result, this information may be
Mobile Industry Processor Interface (MIPI) Alliance to              conveyed to radio modems 610 using common interface
replace today’s I2C and I2S interfaces while offering more          system 620 in at least one embodiment of the present
features and requiring the same or less power than the              invention.
two combined.                                                       [0053] At least one effect of MCS 700 is seen in FIG.
[0050] MCS 700 directly links distributed control com-         55   7C. System level 420 may continue to provide delay tol-
ponents 702 in modules 310, 312, 320 and 340. Another               erant information to distributed control components 702
distributed control component 704 may reside in master              through master control system 640. In addition, distrib-
control system 640 of WCD 100. It is important to note              uted control components 702 in service level 430, such




                                                               8
                            15                      EP 2 728 964 B1                             16

as modem activity controllers 720, may exchange delay              knowledge about all traffic patterns of GSM. This infor-
sensitive information with each other via MCS 700. Each            mation may be transferred to the appropriate radio ac-
distributed control component 702 may distinguish be-              tivity controller 720 when radio modem 610 becomes ac-
tween these two classes of information and act accord-             tive, which may then recognize that the speech connec-
ingly. Delay tolerant information may include information     5    tion in GSM includes one transmission slot of length 577
that typically does not change when a radio modem is               ms, followed by an empty slot after which is the reception
actively engaged in communication, such as radio mode              slot of 577 ms, two empty slots, monitoring (RX on), two
information (e.g., GPRS, Bluetooth™, WLAN, etc.), pri-             empty slots, and then it repeats. Dual transfer mode
ority information that may be defined by user settings,            means two transmission slots, empty slot, reception slot,
the specific service the radio is driving (QoS, real          10   empty slot, monitoring and two empty slots. When all
time/non real time), etc. Since delay tolerant information         traffic patterns that are known a priori by the radio activity
changes infrequently, it may be delivered in due course            controller 720, it only needs to know when the transmis-
by master control system 640 of WCD 100. Alternatively,            sion slot occurs in time to gain knowledge of when the
delay sensitive (or time sensitive) information includes           GSM radio modem is active. This information may be
at least modem operational information that frequently        15   obtained by synchronizer 730. When the active radio mo-
changes during the course of a wireless connection, and            dem 610 is about to transmit (or receive) it must check
therefore, requires immediate update. Delay sensitive in-          every time whether the modem activity control signal from
formation needs to be delivered directly between distrib-          its respective radio activity controller 720 permits the
uted control components 702, and may include radio mo-             communication. Radio activity controller 720 is always
dem synchronization and activity control information. De-     20   either allowing or disabling the transmission of one full
lay sensitive information may be provided in response to           radio transmission block (e.g. GSM slot).
a request, or may be delivered as a result of a change in
radio modem settings during transmission, such as due              VI. A wireless communication device including an alter-
to wireless handover or handoff.                                   native example of a distributed multiradio control system.
[0054] MCS interface 710 may be used to (1) Ex-               25
change synchronization information, and (2) Transmit               [0057] An alternative exemplary embodiment of the
identification or prioritization information between vari-         present invention is disclosed in FIG. 8A-8C. In FIG. 8A,
ous radio activity controllers 720. In addition, as previ-         distributed control components 702 continue to be linked
ously stated, MCS interface 710 is used to communicate             by MCS 700. However, now distributed control compo-
the radio parameters that are delay sensitive from a con-     30   nent 704 is also directly coupled to distributed control
trolling point of view. MCS interface 710 can be shared            components 702 via an MCS interface. As a result, dis-
between different radio modems (multipoint) but it cannot          tributed control component 704 may also utilize and ben-
be shared with any other functionality that could limit the        efit from MCS 700 for transactions involving the various
usage of MCS interface 710 from a latency point of view.           communications components of WCD 100.
[0055] The control signals sent on MCS 700 that may           35   [0058] Referring now to FIG. 8B, the inclusion of dis-
enable/disable a radio modem 610 should be built on a              tributed control component 704 onto MCS 700 is shown
modem’s periodic events. Each radio activity controller            in more detail. Distributed control component 704 in-
720 may obtain this information about a radio modem’s              cludes at least priority controller 740 coupled to MCS
periodic events from synchronizer 730. This kind of event          interface 750. MCS interface 750 allows priority controller
can be, for example, frame clock event in GSM (4.615          40   740 to send information to, and receive information from,
ms), slot clock event in BT (625 us) or targeted beacon            radio activity controllers 720 via a low-traffic connection
transmission time in WLAN (100 ms) or any multiple of              dedicated to the coordination of communication resourc-
these. A radio modem 610 may send its synchronization              es in WCD 100. As previously stated, the information
indications when (1) Any radio activity controller 720 re-         provided by priority controller 740 may not be deemed
quests it, (2) a radio modem internal time reference is       45   delay sensitive information, however, the provision of pri-
changed (e.g. due to handover or handoff). The latency             ority information to radio activity controllers 720 via MCS
requirement for the synchronization signal is not critical         700 may improve the overall communication efficiency
as long as the delay is constant within a few microsec-            of WCD 100. Performance may improve because quicker
onds. The fixed delays can be taken into account in the            communications between distributed control compo-
scheduling logic of radio activity controller 710.            50   nents 702 and 704 may result in faster relative priority
[0056] The radio modem activity control is based on                resolution in radio activity controllers 720. Further, the
the knowledge of when the active radio modems 610 are              common interface system 620 of WCD 100 will be re-
about to transmit (or receive) in the specific connection          lieved of having to accommodate communication traffic
mode in which the radios are currently operating. The              from distributed control component 704, reducing the
connection mode of each radio modem 610 may be                55   overall communication load in master control system
mapped to the time domain operation in their respective            640. Another benefit may be realized in communication
radio activity controller 720. As an example, for a GSM            control flexibility in WCD 100. New features may be in-
speech connection, priority controller 740 may have                troduced into priority controller 740 without worrying




                                                              9
                            17                      EP 2 728 964 B1                              18

about whether the messaging between control compo-                 vantages exist for both solutions. Using a defined number
nents will be delay tolerant or sensitive because an MCS           of modem synchronization events is beneficial because
interface 710 is already available at this location.               then all timing is closely aligned with the radio modem
[0059] FIG. 8C discloses the operational effect of the             clock. However, this strategy may be more complicated
enhancements seen in the current alternative embodi-          5    to implement than basing timing on the system clock. On
ment of the present invention on communications in WCD             the other hand, while timing based on the system clock
100. The addition of an alternative route for radio modem          may be easier to implement as a time standard, a con-
control information to flow between distributed control            version to modem clock timing must necessarily be im-
components 702 and 704 may both improve the commu-                 plemented whenever a new activity pattern is put into
nications management of radio activity controllers 720        10   use in radio modem 610.
and lessen the burden on master control system 640. In             [0062] The activity period may be indicated as start
this embodiment, all distributed control components of             and stop times. If there is only one active connection, or
MCS 700 are linked by a dedicated control interface,               if there is no need to schedule the active connections,
which provides immunity to communication coordination              the modem activity control signal may be set always on
control messaging in WCD 100 when the master control          15   allowing the radio modems to operate without restriction.
system 640 is experiencing elevated transactional de-              The radio modem 610 should check whether the trans-
mands.                                                             mission or reception is allowed before attempting the ac-
[0060] An example message packet 900 is disclosed                  tual communication. The activity end time can be used
in FIG. 9. Example message packet 900 includes activity            to check the synchronization. Once the radio modem 610
pattern information that may be formulated by radio ac-       20   has ended the transaction (slot/packet/burst), it can
tivity controller 720. The data payload of packet 900 may          check whether the activity signal is still set (it should be
include at least Message ID information, allowed/disal-            due to margins). If this is not the case, the radio modem
lowed transmission (Tx) period information, allowed/dis-           610 can initiate a new synchronization with radio activity
allowed reception (Rx) period information, Tx/Rx perio-            controller 720 through synchronizer 730. The same hap-
dicity (how often the Tx/Rx activities contained in the pe-   25   pens if a radio modem time reference or connection mode
riod information occur), and validity information describ-         changes. A problem may occur if radio activity controller
ing when the activity pattern becomes valid and whether            720 runs out of the modem synchronization and starts to
the new activity pattern is replacing or added to the ex-          apply modem transmission/reception restrictions at the
isting one. The data payload of packet 900, as shown,              wrong time. Due to this, modem synchronization signals
may consist of multiple allowed/disallowed periods for        30   need to be updated periodically. The more wireless con-
transmission or reception (e.g., Tx period 1, 2...) each           nections that are active, the more accurate the synchro-
containing at least a period start time and a period end           nization information needs to be.
time during which radio modem 610 may either be per-               [0063] FIG. 10 discloses a pictorial example of timing
mitted or prevented from executing a communication ac-             patterns between various active radio modems 610. Mo-
tivity. While the distributed nature of MCS 700 may allow     35   dems 1, 2 and 3 all have individual patterns that indicate
radio modem control activity to be controlled real-time            when a modem is actively transmitting and/or receiving
(e.g., more control messages with finer granularity), the          information. One example of a period wherein a possible
ability to include multiple allowed/disallowed periods into        conflict exists in highlighted in the figure. At this point,
a single message packet 900 may support radio activity             one or more radio activity controllers 720 may act to con-
controllers 720 in scheduling radio modem behavior for        40   trol their respective radio modems 610 in order to avoid
longer periods of time, which may result in a reduction in         the conflict. If the activity is to be restricted, radio activity
message traffic. Further, changes in radio modem 610               controllers 720 may configure the modem activity control
activity patterns may be amended using the validity in-            message so that activity is always denied when radio
formation in each message packet 900.                              modem 610 is not allowed to transmit or receive. The
[0061] The modem activity control signal (e.g., packet        45   restriction can last either the whole period or just an in-
900) may be formulated by radio activity controller 720            dividual transmission/reception instance. In the latter
and transmitted on MCS 700. The signal includes activity           case, the activity can be allowed for some other transac-
periods for Tx and Rx separately, and the periodicity of           tional instance inside the period and the radio modem
the activity for the radio modem 610. While the native             can utilize this to transmit (e.g. to attempt retransmis-
radio modem clock is the controlling time domain (never       50   sion).
overwritten), the time reference utilized in synchronizing         [0064] The radio modem 610 can indicate to radio ac-
the activity periods to current radio modem operation may          tivity controller 720 the radio activity periods that were
be based one of at least two standards. In a first example,        blocked due to the modem activity control message. This
a transmission period may start after a pre-defined                additional communication can be as a safety procedure
amount of synchronization events have occurred in radio       55   to ensure that radio activity controller 720 is not contin-
modem 610. Alternatively, all timing between distributed           uously blocking the communications due to off synchro-
control components 702 may be standardized around                  nization conditions. The radio modem 610 can switch off
the system clock for WCD 100. Advantages and disad-                the transmitter/receiver every time the modem activity




                                                              10
                             19                       EP 2 728 964 B1                            20

control signal is not allowing communication. Because                a radio modem 610 is allowed to continue communication
the modem activity control signal is transmitted in ad-              in step 1122. Otherwise, activity controller 720 may tem-
vance and it is typically remaining the same for a while,            porarily halt modem communication activity in step 1124
radio modem 610 can prepare its operations in advance                for the duration determined in the schedule, and then
according to the activity control signal. Inside the validity   5    resumes communication in step 1126. In step 1128, all
parameter in the activity control message is a field de-             radio activity controllers 740 may determine if a change
scribing whether the new message is replacing or added               in the operations of their respective radio modem 610,
to the existing activity periods.                                    or other conditions have occurred, to warrant a resyn-
[0065] FIG. 11 includes an example of a process                      chronization with the radio modem 610 through synchro-
wherein MCS 700 collectively monitors active radio mo-          10   nizer 730. If no resynchronization is required, then con-
dems 610 and implements scheduling in order to avoid                 flict monitoring may resume at step 1114.
conflicts. In step 1100, processor 300 monitors radio ac-            [0067] The present invention is an improvement over
tivity controllers 720 for indications of new modem acti-            the state of the art. The multipoint control system of the
vations. This monitoring may be performed by a software              present invention allows a device with a plurality of active
routine running, for example, as priority controller 740.       15   radio modems to efficiently manage communications be-
When processor 300 receives notification of a new radio              tween these modems in order to avoid potential commu-
modem 610 activation (step 1102), priority controller 740            nication conflicts. This scheduling of wireless communi-
may also receive information from radio activity controller          cation resources allows a wireless communication de-
720 indicating identification and status information in step         vice to function in a fully enabled mode without experi-
1104. For example, this information may identify the me-        20   encing communication quality degradation due to the
dium of communication for radio modem 610, whether                   constant retransmission of lost packets. The result is a
the modem is transmitting and/or receiving, the applica-             fully enabled wireless communication device that satis-
tion using the modem, synchronization information, etc.              fies user expectations because interactivity does not suf-
Priority controller 740 uses this information to determine           fer as the device is fully deployed in more complex ap-
a relative priority between all active radio modems 610,        25   plications.
and updates the radio activity controllers 720 for these             [0068] Accordingly, it will be apparent to persons
modems in step 1106. The update information may in-                  skilled in the relevant art that various changes in forma
form radio activity controller 720 of a priority in regard to        and detail can be made therein without departing from
other active modems (e.g., a radio modem 610 takes                   the scope of the invention. The breadth and scope of the
precedent over all other communications) or it may de-          30   present invention should not be limited by any of the
liver rules governing a conflict between two modems. For             above-described exemplary embodiments, but should be
example, a rule may dictate that an incoming GSM voice               defined only in accordance with the following claims.
communication will immediately be top priority over all
other conflicting wireless mediums unless the other con-
flicting transmission is coming from a designated appli-        35   Claims
cation, the communication is more than 50% complete,
etc. In step 1108 the various radio activity controllers 720         1.   A device comprising:
may communicate with each other via MCS interfaces
710 or common interface 620 in order to confirm relative                      means for controlling the general operation of
priority with other controllers.                                40            the device with a master control system (640);
[0066] Any new activation of a radio modem 610 will                           and
be detected by priority controller 740 in step 1110, and                      means for concurrently managing a plurality of
as a result the previous process may be executed. Alter-                      radio modems (610) with a multiradio control
natively, in step 1112, radio actively controllers 720 may                    system (700), the multiradio control system in-
request modem timing information from their respective          45            cluding:
synchronizer 730, and further, may request modem tim-
ing information from other radio activity controllers 720.                        distributed control components (702, 704),
Accurate timing information becomes essential when try-                           distributed within at least the master control
ing to avoid a potential conflict detected in step 1114. If                       system and the plurality of radio modems,
a potential conflict is detected in step 1116, one or more      50                configured to control operation of the plu-
of radio activity controllers 720 may utilize the rules                           rality of radio modems based on delay tol-
and/or priority information provided by priority controller                       erant and delay sensitive information; and
740 to determine a schedule for radio modem operation                             multiradio control system interface modules
in step 1118. Depending on these priorities or rules, the                         (710), wherein the interface modules are
operational schedules of one or more modems may be              55                configured to relay the delay sensitive infor-
adjusted to avoid conflicts. The schedule is then used in                         mation between the distributed control com-
step 1120 to determine if a radio modem 610 should be                             ponents through a multiradio control system
active for the current time period. If the schedule permits,                      interface




                                                                11
                            21                       EP 2 728 964 B1                            22

         for providing fast connection for communicating                 through the multiradio control system interface mod-
         delay sensitive information, wherein the delay                  ules.
         tolerant information includes information that
         does not change when a radio modem is actively             9.   The device of any one of the preceding claims,
         engaged in communication and the delay sen-           5         wherein commands are issued by one or more of the
         sitive information includes at least modem op-                  distributed control components, the commands be-
         erational information that changes during the                   ing enable or disable instructions for temporarily
         course of a wireless connection.                                changing the behavior of any or all of the plurality of
                                                                         radio modems.
2.   The device of claim 1, wherein the multiradio control     10
     system interface modules are coupled to the distrib-           10. The device of any one of the preceding claims,
     uted control components incorporated within the plu-               wherein all of the distributed control components are
     rality of radio modems.                                            configured to communicate utilizing multiradio con-
                                                                        trol system interface modules.
3.   The device of claim 1 or 2, wherein the distributed       15
     control components incorporated within the plurality           11. The device of any one of the preceding claims,
     of radio modems include at least a radio activity con-             wherein the device is at least one of a cellular tele-
     troller and a synchronizer and, optionally, wherein                phone, a personal digital assistant or a palmtop com-
     at least one each of the radio activity controller, the            puter.
     synchronizer and the multiradio control system in-        20
     terface module are integrated within each of the plu-          12. A method comprising:
     rality of radio modems.
                                                                             controlling the general operation of a device with
4.   The device of any one of the preceding claims,                          a master control system (640);
     wherein the distributed control component incorpo-        25            concurrently managing a plurality of radio mo-
     rated within the means for controlling the general                      dems (610) with a multiradio control system
     operation of the device includes at least a priority                    (700), the multiradio control system including:
     controller.
                                                                                  distributed control components (702, 704),
5.   The device of any one of the preceding claims,            30                 distributed within at least the master control
     wherein the delay tolerant information includes radio                        system and the plurality of radio modems,
     modem configuration information that does not                                for controlling operation of the plurality of
     change during a radio modem connection; and the                              radio modems based on delay tolerant and
     delay sensitive information includes at least informa-                       delay sensitive information; and
     tion related to radio modem clock synchronization         35                 multiradio control system interface modules
     and radio modem activity control messages contain-                           (710), coupled to at least some of the dis-
     ing at least one or more allowed/disallowed commu-                           tributed control components, wherein the in-
     nication periods for a radio modem.                                          terface modules relay the delay sensitive in-
                                                                                  formation between the distributed control
6.   The device of any one of the preceding claims,            40                 components through a multiradio control
     wherein any or all of the distributed control compo-                         system interface for providing fast connec-
     nents are configured to determine whether received                           tion for communicating delay sensitive in-
     information is delay sensitive or delay tolerant infor-                      formation,
     mation.                                                                      wherein the delay tolerant information in-
                                                               45                 cludes information that does not change
7.   The device of any one of the preceding claims,                               when a radio modem is actively engaged in
     wherein one or more of the distributed control com-                          communication and the delay sensitive in-
     ponents, alone or in combination, are configured to                          formation includes at least modem opera-
     use the delay sensitive information and the delay                            tional information that changes during the
     tolerant information to schedule any or all of the plu-   50                 course of a wireless connection.
     rality of radio modems in order to avoid communica-
     tion conflicts between actively communicating radio            13. The method of claim 12, wherein the delay tolerant
     modems.                                                            information includes radio modem configuration in-
                                                                        formation that does not change during a radio mo-
8.   The device of any one of the preceding claims,            55       dem connection; and
     wherein one or more of the distributed control com-                the delay sensitive information includes at least in-
     ponents are configured to request synchronization                  formation related to radio modem clock synchroni-
     data from any or all of the plurality of radio modems              zation and radio modem activity control messages




                                                               12
                            23                      EP 2 728 964 B1                           24

     containing at least one or more allowed/disallowed                         Informationen enthalten, die sich nicht än-
     communication periods for a radio modem.                                   dern, wenn ein Funkmodem aktiv mit Kom-
                                                                                munikation beschäftigt ist, und die verzöge-
14. The method of claim 12 or claim 13, wherein any or                          rungsempfindlichen Informationen wenigs-
    all of the distributed control components are config-     5                 tens Modembetriebsinformationen enthal-
    ured to determine whether received information is                           ten, die sich während des Verlaufs einer
    delay sensitive or delay tolerant information, and /or                      drahtlosen Verbindung ändern.
    wherein one or more of the distributed control com-
    ponents, alone or in combination, are configured to            2.   Vorrichtung nach Anspruch 1, wobei die
    use the delay sensitive information and the delay         10        Mehrfachfunksteuersystemschnittstellenmodule mit
    tolerant information to schedule any or all of the plu-             den verteilten Steuerkomponenten, die in die meh-
    rality of radio modems in order to avoid communica-                 reren Funkmodems integriert sind, gekoppelt sind.
    tion conflicts between actively communicating radio
    modems, and/or wherein one or more of the distrib-             3.   Vorrichtung nach Anspruch 1 oder 2, wobei die ver-
    uted control components are configured to request         15        teilten Steuerkomponenten, die in die mehreren
    synchronization data from any or all of the plurality               Funkmodems integriert sind, wenigstens eine
    of radio modems through the multiradio control sys-                 Funkaktivitätssteuereinheit und eine Synchronisati-
    tem interface modules, and/or wherein commands                      onseinrichtung enthalten und, gegebenenfalls, wo-
    are issued by one or more of the distributed control                bei wenigstens jeweils eine Funkaktivitätssteuerein-
    components, the commands being enable or disable          20        heit, eine Synchronisationseinrichtung und ein
    instructions for temporarily changing the behavior of               Mehrfachfunksteuersystemschnittstellenmodul in-
    any or all of the plurality of radio modems.                        nerhalb jedes der mehreren Funkmodems integriert
                                                                        ist.
15. A computer program comprising instructions that
    when executed by a processor cause the processor          25   4.   Vorrichtung nach einem der vorhergehenden An-
    to perform the method of any one of claims 12 to 14.                sprüche, wobei die verteilte Steuerkomponente, die
                                                                        in die Mittel zum Steuern des allgemeinen Betriebs
                                                                        der Vorrichtung integriert ist, wenigstens eine Prio-
Patentansprüche                                                         ritäts-Steuereinheit enthält.
                                                              30
1.   Vorrichtung, die Folgendes umfasst:                           5.   Vorrichtung nach einem der vorhergehenden An-
                                                                        sprüche, wobei die verzögerungstoleranten Infor-
         Mittel zum Steuern des allgemeinen Betriebs                    mationen Funkmodemkonfigurationsinformationen
         der Vorrichtung mit einem übergeordneten                       enthalten, die sich während einer Funkmodemver-
         Steuersystem (640); und                              35        bindung nicht ändern; und die verzögerungsemp-
         Mittel zum gleichzeitigen Verwalten mehrerer                   findlichen Informationen wenigstens Informationen
         Funkmodems (610) mit einem Mehrfachfunk-                       enthalten, die sich auf Funkmodemtaktsynchronisa-
         steuersystem (700), wobei das Mehrfachfunk-                    tion und Funkmodemaktivitätssteuerungsnachrich-
         steuersystem Folgendes enthält:                                ten, die wenigstens eine oder mehrere erlaubte/ver-
                                                              40        botene Kommunikationsperioden für ein Funkmo-
             verteilte Steuerkomponenten (702, 704),                    dem enthalten, beziehen.
             die innerhalb wenigstens des übergeordne-
             ten Steuersystems und der mehreren Funk-              6.   Vorrichtung nach einem der vorhergehenden An-
             modems verteilt sind und konfiguriert sind,                sprüche, wobei irgendwelche oder alle verteilten
             den Betrieb der mehreren Funkmodems ba-          45        Steuerkomponenten konfiguriert sind zu bestim-
             sierend auf verzögerungstoleranten und                     men, ob empfangene Informationen verzögerungs-
             verzögerungsempfindlichen Informationen                    empfindliche oder verzögerungstolerante Informati-
             zu steuern; und                                            onen sind.
             Mehrfachfunksteuersystemschnittstellen-
             module (710), wobei die Schnittstellenmo-        50   7.   Vorrichtung nach einem der vorhergehenden An-
             dule konfiguriert sind, die verzögerungs-                  sprüche, wobei eine oder mehrere der verteilten
             empfindlichen Informationen zwischen den                   Steuerkomponenten allein oder in Kombination kon-
             verteilten Steuerkomponenten über eine                     figuriert sind, die verzögerungsempfindlichen Infor-
             Mehrfachfunksteuersystemschnittstelle                      mationen und die verzögerungstoleranten Informa-
             zum Bereitstellen schneller Verbindung für       55        tionen zu verwenden, um irgendwelche oder alle der
             Kommunikation verzögerungsempfindli-                       mehreren Funkmodems zu planen, um Kommunika-
             cher Informationen weiterzuleiten, wobei                   tionskonflikte zwischen aktiv kommunizierenden
             die verzögerungstoleranten Informationen                   Funkmodems zu vermeiden.




                                                              13
                           25                     EP 2 728 964 B1                           26

8.   Vorrichtung nach einem der vorhergehenden An-                            mit Kommunikation beschäftigt ist, und die
     sprüche, wobei eine oder mehrere der verteilten                          verzögerungsempfindlichen Informationen
     Steuerkomponenten konfiguriert sind, Synchronisa-                        wenigstens Modembetriebsinformationen
     tionsdaten von irgendwelchen oder allen der meh-                         enthalten, die sich während des Verlaufs ei-
     reren Funkmodems durch die Mehrfachfunksteuer-         5                 ner drahtlosen Verbindung ändern.
     systemschnittstellenmodule anzufordern.
                                                                 13. Verfahren nach Anspruch 12, wobei die verzöge-
9.   Vorrichtung nach einem der vorhergehenden An-                   rungstoleranten Informationen Funkmodemkonfigu-
     sprüche, wobei durch eine oder mehrere der verteil-             rationsinformationen enthalten, die sich während ei-
     ten Steuerkomponenten Befehle ausgegeben wer-          10       ner Funkmodemverbindung nicht ändern; und
     den, wobei die Befehle Aktivierungs- oder Deaktivie-            die verzögerungsempfindlichen Informationen we-
     rungs-Anweisungen zum vorübergehenden Ändern                    nigstens Informationen enthalten, die sich auf Funk-
     des Verhaltens irgendwelcher oder aller der mehre-              modemtaktsynchronisation und Funkmodemaktivi-
     ren Funkmodems sind.                                            tätssteuernachrichten, die wenigstens eine oder
                                                            15       mehrere erlaubte/verbotene Kommunikationsperio-
10. Vorrichtung nach einem der vorhergehenden An-                    den für ein Funkmodem enthalten, beziehen.
    sprüche, wobei alle verteilten Steuerkomponenten
    konfiguriert  sind,   unter     Verwendung   der             14. Verfahren nach Anspruch 12 oder 13, wobei irgend-
    Mehrfachfunksteuersystemschnittstellenmodule zu                  welche oder alle verteilten Steuerkomponenten kon-
    kommunizieren.                                          20       figuriert sind zu bestimmen, ob empfangene Infor-
                                                                     mationen verzögerungsempfindliche oder verzöge-
11. Vorrichtung nach einem der vorhergehenden An-                    rungstolerante Informationen sind, und/oder wobei
    sprüche, wobei die Vorrichtung ein Mobiltelefon                  eine oder mehrere der verteilten Steuerkomponen-
    und/oder ein persönlicher digitaler Assistent                    ten allein oder in Kombination konfiguriert sind, die
    und/oder ein Palmtop-Computer ist.                      25       verzögerungsempfindlichen Informationen und die
                                                                     verzögerungstoleranten Informationen zu verwen-
12. Verfahren, das Folgendes umfasst:                                den, um irgendwelche oder alle der mehreren Funk-
                                                                     modems zeitlich zu planen, um Kommunikations-
         Steuern des allgemeinen Betriebs einer Vorrich-             konflikte zwischen aktiv kommunizierenden Funk-
         tung mit einem übergeordneten Steuersystem         30       modems zu vermeiden, und/oder wobei eine oder
         (640);                                                      mehrere der verteilten Steuerkomponenten konfigu-
         gleichzeitiges Verwalten mehrerer Funkmo-                   riert sind, Synchronisationsdaten von irgendwel-
         dems (610) mit einem Mehrfachfunksteuersys-                 chen oder allen der mehreren Funkmodems durch
         tem (700), wobei das Mehrfachfunksteuersys-                 die Mehrfachfunksteuersystemschnittstellenmodule
         tem Folgendes enthält:                             35       anzufordern, und/oder wobei Befehle durch eine
                                                                     oder mehrere der verteilten Steuerkomponenten
             verteilte Steuerkomponenten (702, 704),                 ausgegeben werden, wobei die Befehle Aktivie-
             die innerhalb wenigstens des übergeordne-               rungs- oder Deaktivierungs-Anweisungen zum vor-
             ten Steuersystems und der mehreren Funk-                übergehenden Ändern des Verhaltens irgendwel-
             modems verteilt sind, zum Steuern des Be-      40       cher oder aller der mehreren Funkmodems sind.
             triebs der mehreren Funkmodems basie-
             rend auf verzögerungstoleranten und ver-            15. Computerprogramm, das Anweisungen enthält, die
             zögerungsempfindlichen       Informationen;             dann, wenn sie durch einen Prozessor ausgeführt
             und                                                     werden, bewirken, dass der Prozessor das Verfah-
             Mehrfachfunksteuersystemschnittstellen-        45       ren nach einem der Ansprüche 12 bis 14 ausführt.
             module (710), die mit wenigstens einigen
             der verteilten Steuerkomponenten gekop-
             pelt sind, wobei die Schnittstellenmodule           Revendications
             die verzögerungsempfindlichen Informatio-
             nen zwischen den verteilten Steuerkompo-       50   1.   Dispositif, comprenant :
             nenten über eine Mehrfachfunksteuersys-
             temschnittstelle zum Bereitstellen schneller                 un moyen pour commander le fonctionnement
             Verbindung zum Kommunizieren von ver-                        général du dispositif à l’aide d’un système de
             zögerungsempfindlichen        Informationen                  commande maître (640) ; et
             weiterleiten,                                  55            un moyen pour gérer simultanément une plura-
             wobei die verzögerungstoleranten Informa-                    lité de modems radio (610) à l’aide d’un système
             tionen Informationen enthalten, die sich                     de commande multiradio (700), le système de
             nicht ändern, wenn ein Funkmodem aktiv                       commande multiradio comportant :




                                                            14
                           27                      EP 2 728 964 B1                            28

             des composants de commande répartis                       autorisées/non autorisées pour un modem radio.
             (702, 704), répartis parmi au moins le sys-
             tème de commande maître et la pluralité de           6.   Dispositif selon l’une quelconque des revendications
             modems radio, configurés pour comman-                     précédentes, dans lequel une partie ou la totalité des
             der le fonctionnement de la pluralité de mo-    5         composants de commande répartis est configurée
             dems radio sur la base d’informations in-                 pour établir si des informations reçues sont des in-
             sensibles aux délais et sensibles aux                     formations sensibles aux délais ou insensibles aux
             délais ; et                                               délais.
             des modules d’interface (710) avec le sys-
             tème de commande multiradio, les modules        10   7.   Dispositif selon l’une quelconque des revendications
             d’interface étant configurés pour relayer les             précédentes, dans lequel un ou plusieurs des com-
             informations sensibles aux délais entre les               posants de commande répartis, isolément ou con-
             composants de commande répartis par le                    jointement, sont configurés pour utiliser les informa-
             biais d’une interface avec le système de                  tions sensibles aux délais et les informations insen-
             commande multiradio permettant de fournir       15        sibles aux délais pour programmer une partie ou la
             une connexion rapide pour la communica-                   totalité de la pluralité de modems radio dans le but
             tion d’informations sensibles aux délais,                 d’éviter des conflits de communication entre des mo-
                                                                       dems radio en communication active.
         dans lequel les informations insensibles aux re-
         tards comportent des informations qui ne chan-      20   8.   Dispositif selon l’une quelconque des revendications
         gent pas quand un modem radio est en commu-                   précédentes, dans lequel un ou plusieurs des com-
         nication active et les informations sensibles aux             posants de commande répartis sont configurés pour
         retards comportent au moins des informations                  solliciter des données de synchronisation auprès
         opérationnelles de modem qui changent durant                  d’une partie ou de la totalité de la pluralité de mo-
         une connexion sans fil.                             25        dems radio par le biais des modules d’interface avec
                                                                       le système de commande multiradio.
2.   Dispositif selon la revendication 1, dans lequel les
     modules d’interface avec le système de commande              9.   Dispositif selon l’une quelconque des revendications
     multiradio sont couplés aux composants de com-                    précédentes, dans lequel des commandes sont émi-
     mande répartis incorporés dans la pluralité de mo-      30        ses par un ou plusieurs des composants de com-
     dems radio.                                                       mande répartis, les commandes étant des instruc-
                                                                       tions d’activation ou de désactivation permettant de
3.   Dispositif selon la revendication 1 ou 2, dans lequel             changer à titre provisoire le comportement d’une par-
     les composants de commande répartis incorporés                    tie ou de la totalité de la pluralité de modems radio.
     dans la pluralité de modems radio comportent au         35
     moins un contrôleur d’activité radio et un synchroni-        10. Dispositif selon l’une quelconque des revendications
     seur et, éventuellement, dans lequel au moins un de              précédentes, dans lequel la totalité des composants
     chacun parmi le contrôleur d’activité radio, le syn-             de commande répartis est configurée pour commu-
     chroniseur et le module d’interface avec le système              niquer à l’aide de modules d’interface avec le systè-
     de commande multiradio est intégré à chacun parmi       40       me de commande multiradio.
     la pluralité de modems radio.
                                                                  11. Dispositif selon l’une quelconque des revendications
4.   Dispositif selon l’une quelconque des revendications             précédentes, le dispositif étant un téléphone cellu-
     précédentes, dans lequel le composant de comman-                 laire et/ou un assistant numérique personnel et/ou
     de réparti incorporé dans le moyen pour commander       45       un ordinateur de poche.
     le fonctionnement général du dispositif comporte au
     moins un contrôleur de priorité.                             12. Procédé, comprenant les étapes consistant à :

5.   Dispositif selon l’une quelconque des revendications                  commander le fonctionnement général d’un dis-
     précédentes, dans lequel les informations insensi-      50            positif à l’aide d’un système de commande maî-
     bles aux délais comportent des informations de con-                   tre (640) ;
     figuration de modem radio qui ne changent pas au                      gérer simultanément une pluralité de modems
     cours d’une connexion de modem radio ; et les in-                     radio (610) à l’aide d’un système de commande
     formations sensibles aux délais comportent au                         multiradio (700), le système de commande mul-
     moins des informations relatives à des messages de      55            tiradio comportant :
     synchronisation d’horloge de modem radio et de
     contrôle d’activité de modem radio contenant au                            des composants de commande répartis
     moins une ou plusieurs périodes de communication                           (702, 704), répartis parmi au moins le sys-




                                                             15
                            29                       EP 2 728 964 B1                           30

             tème de commande maître et la pluralité de                 ou de désactivation permettant de changer à titre
             modems radio, pour commander le fonc-                      provisoire le comportement d’une partie ou de la to-
             tionnement de la pluralité de modems radio                 talité de la pluralité de modems radio.
             sur la base d’informations insensibles aux
             délais et sensibles aux délais ; et               5    15. Programme d’ordinateur comprenant des instruc-
             des modules d’interface (710) avec le sys-                 tions dont l’exécution par un processeur fait en sorte
             tème de commande multiradio, couplés à                     que le processeur mette en oeuvre le procédé selon
             certains au moins des composants de com-                   l’une quelconque des revendications 12 à 14.
             mande répartis, les modules d’interface re-
             layant les informations sensibles aux délais      10
             entre les composants de commande répar-
             tis par le biais d’une interface avec le sys-
             tème de commande multiradio permettant
             de fournir une connexion rapide pour la
             communication d’informations sensibles            15
             aux délais,

         dans lequel les informations insensibles aux re-
         tards comportent des informations qui ne chan-
         gent pas quand un modem radio est en commu-           20
         nication active et les informations sensibles aux
         retards comportent au moins des informations
         opérationnelles de modem qui changent durant
         une connexion sans fil.
                                                               25
13. Procédé selon la revendication 12,
    dans lequel les informations insensibles aux délais
    comportent des informations de configuration de
    modem radio qui ne changent pas au cours d’une
    connexion de modem radio ; et                              30
    les informations sensibles aux délais comportent au
    moins des informations relatives à des messages de
    synchronisation d’horloge de modem radio et de
    contrôle d’activité de modem radio contenant au
    moins une ou plusieurs périodes de communication           35
    autorisées/non autorisées pour un modem radio.

14. Procédé selon la revendication 12 ou 13, dans lequel
    une partie ou la totalité des composants de comman-
    de répartis est configurée pour établir si des infor-      40
    mations reçues sont des informations sensibles aux
    délais ou insensibles aux délais, et/ou dans lequel
    un ou plusieurs des composants de commande ré-
    partis, isolément ou conjointement, sont configurés
    pour utiliser les informations sensibles aux délais et     45
    les informations insensibles aux délais pour pro-
    grammer une partie ou la totalité de la pluralité de
    modems radio dans le but d’éviter des conflits de
    communication entre des modems radio en commu-
    nication active, et/ou dans lequel un ou plusieurs des     50
    composants de commande répartis sont configurés
    pour solliciter des données de synchronisation
    auprès d’une partie ou de la totalité de la pluralité de
    modems radio par le biais des modules d’interface
    avec le système de commande multiradio, et/ou              55
    dans lequel des commandes sont émises par un ou
    plusieurs des composants de commande répartis,
    les commandes étant des instructions d’activation




                                                               16
EP 2 728 964 B1




      17
EP 2 728 964 B1




      18
EP 2 728 964 B1




      19
EP 2 728 964 B1




      20
EP 2 728 964 B1




      21
EP 2 728 964 B1




      22
EP 2 728 964 B1




      23
EP 2 728 964 B1




      24
EP 2 728 964 B1




      25
EP 2 728 964 B1




      26
EP 2 728 964 B1




      27
EP 2 728 964 B1




      28
EP 2 728 964 B1




      29
EP 2 728 964 B1




      30
EP 2 728 964 B1




      31
EP 2 728 964 B1




      32
EP 2 728 964 B1




      33
                                                   EP 2 728 964 B1

REFERENCES CITED IN THE DESCRIPTION

This list of references cited by the applicant is for the reader’s convenience only. It does not form part of the European
patent document. Even though great care has been taken in compiling the references, errors or omissions cannot be
excluded and the EPO disclaims all liability in this regard.


Patent documents cited in the description

•   EP 1583295 A2 [0007]




                                                           34
